       Case 2:20-cv-01242-JCZ-MBN Document 1 Filed 04/20/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


LUCY FONSECA                                   *          CIVIL ACTION: 20-1242
Plaintiff
V.                                             *          JUDGE:


STANDARD INSURANCE COMPANY *                              MAG:
Defendant


                                         COMPLAINT


1.     Plaintiff, Lucy Fonseca (“Fonseca”) or (“Plaintiff”), brings this action against Defendant,

Standard Insurance Company (“Standard”) or (“Defendant”), for benefits payable under a long-

term disability plan (“Plan”) sponsored by her former employer, Zachry Holdings, Inc.

2.     Standard reviewed claims for benefits under the Plan.

3.     This Complaint challenges the Defendant’s: 1) unreasonable and unlawful denial of

long-term disability income benefits despite the substantial medical evidence demonstrating

Fonseca’s qualifications for said benefits; 2) a pattern of rejecting and/or ignoring the substantial

evidence supporting Fonseca’s eligibility for said benefits; and 3) failure to provide a reasonable

claims procedure that would yield a decision on the merits of Fonseca’s claim .

4.     Fonseca is filing this action to recover benefits due under the Plan, to enforce the present

rights existing therein, to clarify her rights under the terms of the Plan, and to recover costs,

attorneys’ fees, and pre- and post- suit interest as provided by ERISA.

5.     This Court has personal jurisdiction over the Defendant and subject matter jurisdiction

over this case under 29 U.S.C. § 1132(e) and (f), without regard to jurisdictional amount or

diversity of citizenship, in that the Plan was administered in this district and the Defendant’s

                                                   1
       Case 2:20-cv-01242-JCZ-MBN Document 1 Filed 04/20/20 Page 2 of 5



breach of its ERISA obligations took place in this district.

6.     Fonseca is domiciled in St. Charles Parish, Louisiana. She has standing to bring this

action under 29 U.S.C. § 1132(a).

7.     The Defendant has its principle place of business in Oregon.

8.     Fonseca is disabled from her own occupation, a heavy physical demand level occupation,

and she is totally disabled and unable to work in any occupation. She is disabled due to psoriatic

arthritis, alopecia, photosensitivity, fibromyalgia, depression, anxiety, and migraines. Standard

denied Fonseca’s application for benefits, holding that some of her conditions were pre-existing

per the terms of the plan and some were non-disabling.

9.      Standard erred as there was no formal diagnosis of any disabling conditions during the

“look-back” period. Also, those conditions Standard did not find to be pre-existing are in

themselves disabling.

10.    Fonseca has exhausted administrative remedies pursuant to 29 C.F.R. 2560.503.

11.    Defendant failed to provide Fonseca with a full and fair review of her claim for benefits.

12.    Any discretion to which Defendant may claim it is entitled under the Plan is negated by

its failure to provide the Plaintiff with an explanation as to its adverse action, failure to provide

full and fair review of her claim for benefits, and failure to complete reviews within the time

frame specified by the Code of Federal Regulations.

13.     The Defendant was motivated by its financial conflict of interest when it denied

Fonseca’s claim for benefits.

14.    The decision to deny Fonseca’s benefits was wrongful, unreasonable, and irrational,

contrary to the substantial evidence, contrary to the plain contractual terms of the Plan, and

contrary to law.



                                                   2
       Case 2:20-cv-01242-JCZ-MBN Document 1 Filed 04/20/20 Page 3 of 5




15.    Due to the unlawful denial/termination of benefits under ERISA, Plaintiff has lost her

rightful long- term disability benefits.

16.    Fonseca has also suffered emotional distress and an exacerbation of her physical

condition as a result of Defendant’s actions.

17.     Having exhausted the administrative procedures provided by the Defendant, Fonseca

now brings this action.

                               FIRST CAUSE OF ACTION

               (Enforcement of Terms of Plan and Action for Unpaid Benefits)

18.    Plaintiff re-alleges each of the paragraphs above as if fully set forth herein.

19.     The Plan is a contract.

20.    Fonseca has performed all her obligations under the contract.

21.     29 U.S.C. § 1132(a)(1)(B) states that: A civil action may be brought -

       a. by a participant or beneficiary –

       i. For the relief provided for in subsection (c) of this section, or

       ii. to recover benefits due to him under the terms of her Plan, to enforce his rights

under the terms of the Plan, or to clarify his rights to future benefits under the terms of the Plan.

22.    The Defendant’s actions constitute an unlawful denial of benefits under ERISA, as

provided in 29 U.S.C. § 1132(a)(1)(B).

23.    Defendant unlawfully denied Fonseca’s benefits in part by: (1) rejecting the substantial

                                                  3
        Case 2:20-cv-01242-JCZ-MBN Document 1 Filed 04/20/20 Page 4 of 5



evidence supporting Plaintiff’s claim; and (2) denying Fonseca a full and fair review of the

decision to deny her benefits.

24.     In accordance with 29 U.S.C. §1132, Fonseca is entitled to be paid benefits under the

Plan based upon her disabled status during her period of disability.

25.     The Defendant has refused to provide Fonseca with these disability benefits and is,

therefore, in breach of the terms of the Plan and ERISA.

26.     As a direct and proximate result of this breach, Fonseca has lost the principal and the use

of her rightful long-term disability benefits.

                                 SECOND CAUSE OF ACTION

                                 (Attorneys’ Fees and Costs)

27.     Plaintiff realleges each of the paragraphs above as if fully set forth herein.

28.     Under the standards applicable to ERISA, Fonseca deserves to recover “a reasonable

attorneys’ fee and costs of the action” herein, pursuant to section 502(g)(1) of E.R.I.S.A., 29

U.S.C. Section 1132(g).

29.     Defendant has the ability to satisfy the award.

30.     Defendant acted in bad faith in denying Fonseca’ benefits under the Plan.

31.     The award of attorneys’ fees against the Defendant will deter the Defendant and

similarly- situated ERISA fiduciaries from undertaking the same unfair, limited review as in this

case.




                                                  4
       Case 2:20-cv-01242-JCZ-MBN Document 1 Filed 04/20/20 Page 5 of 5



                                  PRAYER FOR RELIEF

32.     WHEREFORE, the Plaintiff respectfully prays that the Court:

a.      Declare, adjudge, and decree that Plaintiff is entitled to long-term disability benefits as

calculated under the terms of the Plan for the pendency of disability;

b.      Award Plaintiff the full amount of unpaid benefits under the Plan to which she is

entitled, together with such pre-suit and post-suit interest as may be allowed by law;

c.      Order that the Defendant make restitution to Plaintiff in the amount of any losses

sustained by Plaintiff in consequence of the wrongful conduct alleged herein, together with pre-

suit and pre-judgment interest;

d.     Award Plaintiff the costs of this action and reasonable attorneys’ fees;

e.     Declare, adjudge, and decree that Defendant has no right of reimbursement or set-off

under the language of the Plan and the facts and circumstances of this case; and

f.      Award such other relief as the Court deems just and reasonable.

                                            Respectfully submitted,

                                            THE PELLEGRIN FIRM, L.L.C.

                                            /s/ David C. Pellegrin, Jr.
                                            DAVID C. PELLEGRIN, T.A. (La. Bar #34957)
                                            3500 North Hullen Street
                                            Suite 17D
                                            Metairie, LA 70002
                                            dpellegrin@pellegrinfirm.com
                                            Phone: 504-405-3245
                                            Fax: 1-866-651-8738




                                                  5
